Per Curiam.
This appeal brings up a judgment entered upon the direction of a verdict for defendants at the Circuit, in a suit by the plaintiff against defendants on a bond given in insolvency proceedings. There was a former trial, and on that occasion a verdict was directed for the plaintiff. This, on defendants’ rule to show cause, was set aside. See the opinion of the Supreme Court written by Mr. Justice Kalisch (Whitehead v. Moch, 85 N. J. L. 574), which indicated that the steps taken by the debtor to surrender himself satisfied the statute and were immediate within its meaning. On the second trial—'the one under review—the case was submitted upon the printed book containing the testimony taken at the prior trial. The facts were not in dispute and it therefore became a question of law as to whether the plaintiff or defendants were entitled to a verdict. We think that the opinion of the Supreme Court on the rule to show cause states the law of the case correctly, and its proper application to the facts in the case at bar required the direction of a verdict for the defendants. Judgment affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison, Swayze, Trenohard, Parker, Bergen, Minturn, Kalisch, Black, Vredenbuegh, White, Terhune, HerPENHEIMER, WILLIAMS, JJ. 15.
For reversal—None.